COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JESUS EDUARDO SANCHEZ,                       §              No. 08-14-00012-CR

                     Appellant,               §                Appeal from the

 v.                                           §          Criminal District Court No. 1

 THE STATE OF TEXAS,                          §           of El Paso County, Texas

                     State.                   §              (TC# 20120D00479)

                                           §
                                         ORDER

       The Court GRANTS Angie Morales’ third request for an extension of time within which

to file the Reporter’s Record until May 10, 2014.         NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Angie Morales, Official Court Reporter for Criminal District

Court No. 1 for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before May 10, 2014.

       IT IS SO ORDERED this 16th day of April, 2014.

                                                  PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.